DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 10/14/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
The information disclosure statement filed 10/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Reference(s) 9-12 are not included in the file. Applicant is asked to verify the application numbers and dates of the disclosed search opinions. The documents submitted are 
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “recirculation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “recirculation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
a raw liquid container, a recirculation line, a system of valves, and drain line, see specification, page 6, ¶ 3, lines 1-3; or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 & 5-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Claims 9-29 recite sufficient structure for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “liquid purification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “liquid purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at least one liquid recirculation unit (a raw liquid container, a recirculation line, a system of valves, and drain line, see specification, page 6, ¶ 3, lines 1-3) and a liquid filtration unit, see page 6, ¶ 2; or equivalents thereof.

Claim limitation “liquid purification device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “device”, coupled with the functional language, “liquid purification”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a reverse ‍osmosis, nanofiltration device (see specification at page 4, lines 12-13); or equivalents thereof
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 & 5-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
a raw liquid source” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “source”, coupled with the functional language, “[source of] raw liquid”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 1 & 9 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “fine liquid purification device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “device” coupled with functional language “fine liquid purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There are structures associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
a reverse ‍osmosis, nanofiltration device (see specification at page 4, lines 12-13); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 & 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a pure liquid unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “pure liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. The claim limitations do not include any structure associated with the “pure liquid unit”; as such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a pure liquid container (see specification at page 1, from the bottom, lines 2 and 3) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
mineralization process” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “process” coupled with functional language “mineralization“ without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There are no steps or structures associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE OR STEPS IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 8 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “a pressure generation means for generating a recirculation unit pressure using a compressed gas energy” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” coupled with functional language “pressure generation … for generating a recirculation unit pressure using a compressed gas energy” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. The claim limitations do not include any structure associated with the “pure liquid unit”; as such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a system for supplying compressed gas including, but not limited only to, air, nitrogen, steam, oxygen, carbon dioxide; a compressed gas, for example, air, nitrogen, carbon dioxide or oxygen, cylinder; or a compressor; or a compressed gas and liquid mixture supply device; or a steam generator (see specification at page 8, ¶ 2); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “an anti-scalant dosing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “an anti-scalant dosing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.

Claim limitation “an anti-scalant” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “an” coupled with functional language “anti-scalant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 17 & 25 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “liquid circulation means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” coupled with the functional language, “liquid circulation”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the 
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a diaphragm or centrifugal low-power pump or injector (see specification filed 12/09/20216 at page 6, lines 9-10) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a unit configured to dose auxiliary substances for purification” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “configured to dose auxiliary substances for purification” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing 
Claim limitation “one of sorption materials” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “material” coupled with functional language “sorption” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Activated carbon (see specification at page 1, last line) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a mineralization unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “mineralization” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 28 has/have been interpreted to cover the any structure that achieves the claimed function.
Claim limitation “additional liquid preparation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “liquid preparation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a sterilizer or a device for saturation of the liquid with oxygen (see specification at page 7, from the bottom, lines 5-4); or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
a backwashing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses a generic placeholder “unit” coupled with functional language “backwashing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. There is no structure associated with the claim limitation, as such the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 29 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b)
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6-21, and 23-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Evidence that claims 1-4, 6-21, and 23-29 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 10/14/2021 pages 10-11. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “Hayes’s system requires application of pressure to the high-pressure air/water tank (10) to “provide the pressurized feed water to the reverse osmosis filtration system”, during which time drain liquid cannot be returned into the high-pressure air/water tank (10) from the water/fill storage tank (6), which is unpressurized. In other words, Hayes’s high-pressure air/water tank (10) cannot receive drain/raw liquid continuously during filtering as claimed because it is a high pressure tank that would require depressurization (and thus necessarily stoppage of filtering) to allow filling from Hayes’s unpressurized water fill/storage tank (6). As such, drain liquid cannot be continuously provided to the high-pressure air/water tank (10) during filtration as required in claims 1 and 9.” (see pages emphasis “The liquid filtration unit (6)… wherein - contrary to the closest prior art - the liquid supply line (12) comprises a liquid circulation means (13), for example, a diaphragm or centrifugal low-power pump or injector.”).
Claim 22 is the only claim, which includes the “liquid circulation means” regarded to be a necessary part of the invention by the applicant. As such, claim 22 the only claim which sets forth the subject matter which the inventor or applicant regards as the invention.
Claims 1-4, and 6-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a residual drain water from the raw liquid container” in limitation 4, line 4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “drain liquid” of limitation 3, line 1; or another liquid. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 4 recite(s) the limitation “high liquid flow velocity” in line 3. The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “high liquid flow velocity” which can have varied meaning.

Claim(s) 9 recite(s) the limitation “a liquid purification unit comprising at least one recirculation unit comprising a raw liquid container,” in lines 2-3; and the limitation “wherein the liquid purification unit is connected to the raw liquid container,” in line 6.
This limitation is unclear. Is the raw liquid container a component of the liquid purification unit or separate from the liquid purification unit? Is the second limitation at line 6 supposed to be directed at the “fine liquid purification device” of line 5?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 9 recite(s) the limitation “high liquid flow velocity” in limitation 6, line 4. The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “high liquid flow velocity” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Claim(s) 12 recite(s) the limitation “wherein the liquid purification unit is configured to be directly coupled to the raw liquid container of the recirculation line directed from the fine liquid purification device” in lines 1-3.
This limitation is unclear. Is the “fine liquid purification device” directly coupled to the “raw liquid container” via the recirculation line? Does the “fine liquid purification device” need to be directly coupled to the “raw liquid container” via any line, including a new line?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, in light of the specification and the broadest reasonable interpretation of the claim, the limitation “wherein the liquid purification unit is configured to be directly coupled to the raw liquid container of the recirculation line directed from the fine liquid purification device” has been interpreted as “the “fine liquid purification device” directly coupled to the “raw liquid container” via any line”.
Regarding claims 17 & 25; the claim limitation “an anti-scalant” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is disclosed structure for performing the functional limitation of anti-scalant. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 22 recites the limitation “the liquid supply line” in lines 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “line for supplying the liquid from the raw liquid container to the fine liquid purification device” of claim 9, limitation 3, line 1; or another “line”. As such, the claim is indefinite for failing to distinctly claim the invention.
liquid supply line” in lines 1-2 has been interpreted as the “line for supplying the liquid from the raw liquid container to the fine liquid purification device” of claim 9, limitation 3, line 1.
Regarding claim 25; the claim limitation “an anti-scalant dosing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is disclosed structure for performing the functional limitation of anti-scalant dosing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 26; the claim limitation “a unit configured to dose auxiliary substances for purification” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of dosing auxiliary substances. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 28; the claim limitation “a mineralization unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of mineralization. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
claim 29; the claim limitation “a backwashing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of inverse washing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding the claims interpreted under 35 USC § 112(f) and rejected under 35 USC § 112(b); Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 9-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation “a pressure generation means for generating a recirculation unit pressure using a compressed gas energy, which recirculation unit pressure pressurizes the recirculation line to move drain liquid from the fine liquid purification device to the raw liquid container and to pressurize the raw liquid container to move fluid from the raw liquid container to the filtration unit” in limitation 5 lacks support in the original disclosure and therefore constitutes new matter.
The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
In the current case, the written description as filed the function of “mov[ing] drain liquid from the fine liquid purification device to the raw liquid container” and “mov[ing] fluid from the raw liquid container to the filtration unit” is specifically not performed by the “pressure generation means for generating a recirculation unit pressure using a compressed gas energy”, rather said functions are performed by a “liquid circulation means 13” (See specification at page 8, second to last line to page 9, line 5 “2. At the second stage of the liquid filtration cycle, the raw liquid at a pressure P arrives from the (raw liquid container 7) at the (liquid supply line 12) being a part of the liquid filtration unit where acquires a flow velocity (v) by means of the (liquid circulation means 13). The structure of the closest prior art has no liquid circulation means, therefore, the pressure generation means fulfills the flow velocity creation function, which does not allow a high liquid flow velocity and also requires consumption of a compressed gas energy higher than that required in implementation of the claimed group of inventions.”).
As such, the limitation constitutes new matter, because the disclosed pressure generation means is not taught to perform the claimed functions.
Regarding claim 9, the limitation “a pressure generation means for generating a recirculation unit pressure using a compressed gas energy, … to pressurize the raw liquid container to move fluid from the raw liquid container to the filtration unit” in limitation 5 lacks support in the original disclosure and therefore constitutes new matter.

In the current case, the written description as filed the “pressure generation means for generating a recirculation unit pressure using a compressed gas energy” specifically does not “pressurize the raw liquid container to move fluid from the raw liquid container to the filtration unit”; rather the “pressure generation means” provides a system pressure for liquid filtration to run at the second stage of the cycle (See specification at page 3, ¶3, lines 6-9 “imparting a compressed gas energy to the recirculation unit by means of a pressure generation means, said energy establishing a liquid recirculation unit pressure sufficient for liquid filtration to run in a filtering unit being a part the purification unit at the second stage of the cycle”, emphasis added; see also page 8, ¶4, lines 8-11).
Per the written description as originally filed; the “move[ment] of the fluid from the raw container to the filtration unit” is performed by a “liquid circulation means 13” (See specification at page 8, second to last line to page 9, line 5 “2. At the second stage of the liquid filtration cycle, the raw liquid at a pressure P arrives from the (raw liquid container 7) at the (liquid supply line 12) being a part of the liquid filtration unit where acquires a flow velocity (v) by means of the (liquid circulation means 13). The structure of the closest prior art has no liquid circulation means, therefore, the pressure generation means fulfills the flow velocity creation function, which does not allow a high liquid flow velocity and also requires consumption of a compressed gas energy higher than that required in implementation of the claimed group of inventions.”).
As such, the limitation constitutes new matter, because the disclosed pressure generation means is not taught to perform the claimed functions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 9, 11-12, 20, 22-23, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6331253 to Schrive et. al.
Regarding claim(s) 1, Schrive teaches a method for purifying a liquid in a pneumatically-started liquid filtration cycle with recirculation having a first stage, a second stage, and a third stage, the method comprising:
in the first stage, filling with a raw liquid a raw liquid container (13) being a part of a liquid recirculation unit included in a liquid purification unit (see Fig. 1) (see column 11, line(s) 20-35 “The supply means comprise for example a reservoir or tank of viscous liquid 1 and a reservoir of third substance 2 for example CO.sub.2, each of these reservoirs is connected by means of a pipe 3, respectively 4, fitted with a flow meter 5, respectively 6, to a pump 7, respectively 8. The two pumps 7 and 8 are preferably dosing pumps coupled so as to keep the proportions of the two fluids constant, even if the total flow rates vary. The type of these pumps may be varied, they can for example be piston pumps, membrane pumps or any other type of pump capable of providing a precise dose of the constituents. In the case where the third substance supplied is in the gaseous state, it can be fed by a compressor (not shown). The supply means can also play the role of other means of pressurization for the whole of the fluids, or the pressurization means for these fluids may also be provided.”),
in the second stage, imparting a compressed gas energy to the liquid recirculation unit including to the raw liquid container (13), and said energy establishes a liquid recirculation unit pressure sufficient for filtering the liquid (see column 11, line(s) 36-42 “Pressurization is provided for example by the pumping systems described above or the pressurization means comprise means of introducing a neutral gas such as helium or nitrogen. The means of introducing a neutral gas can be a high pressure supply source, constituted by high pressure commercial bottles, or a compressor.”),
in the third stage, returning drain liquid into the raw liquid container (16) via a recirculation line (16) from a liquid purification device (15) continuously during filtering of the liquid for mixture with the raw liquid (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”);
removing a residual drain water from the raw liquid container (13) via a drain line (24) due to the compressed gas energy (see column 12, line(s) 53-59 “Only a part of the flow of retained material is discharged as concentrate, and then separated in the concentrate separator 22. For example, if a concentration factor of 10 has been fixed, 10% of the retained material is discharged to provide the concentrate, the latter yielding the residue and the third substance while the remainder of the retained material will be recirculated.”), wherein completion of the third stage is followed by repetition of the liquid filtration cycle without intermediate preparation steps beginning from the first stage (see column 7, line(s) 20-22 “the method according to the invention can be implemented in a continuous manner”).
Regarding claim(s) 3, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive further comprising receiving at least more than half of the raw liquid (1) to be processed at the recirculation unit (see Fig. 1) at the first stage of the liquid filtration cycle prior to an initial imparting of the compressed gas energy (see column 11, line(s) 20-27 “The supply means comprise for example a reservoir or tank of viscous liquid 1 and a reservoir of third substance 2 for example CO.sub.2, each of these reservoirs is connected by means of a pipe 3, respectively 4, fitted with a flow meter 5, respectively 6, to a pump 7, respectively 8. The two pumps 7 and 8 are preferably dosing pumps coupled so as to keep the proportions of the two fluids constant, even if the total flow rates vary.”; because the reservoir or tank of viscous liquid (1) reads on the limitation of receiving at least more than half of the raw liquid prior to the first stage and imparting of the compressed gas energy, because the raw liquid is supplied to the system which will perform the method claimed as taught by Schrive).
Regarding claim(s) 9, Schrive teaches an apparatus defined as a liquid purification system (see Title) comprising:
a liquid purification unit (see Fig. 1) comprising at least one recirculation unit comprising:
a raw liquid container (13),
a recirculation line (16), and
a system of valves (17, 25, and 26), and
a filtration unit (15),
the filtration unit (15) comprising at least one fine liquid purification device (see column 12, line(s) 16-18 “The filtration means 15 comprise, for example, a membrane or an assembly of membranes 20 arranged in a housing or a tangential filtration enclosure”),
a line for supplying the liquid from the raw liquid container (13) to the fine liquid purification device (15), wherein the liquid purification unit (15) is connected to the raw liquid container (13) (see Fig. 1; showing that the raw liquid container 13 is fluidically connected to the liquid purification unit 15 via both the recirculation line 16 and the feed line passing through pump 14),
a pure liquid unit (see column 3, line(s) 39-41 “Finally, the purpose of the filtration in this method is not to fractionate components of different sizes dispersed in a solvent, but rather to recover the pure solvent with a view to recycling it.”; the recovered pure solvent will be collected in a pure liquid unit within the scope of the claimed invention); and
a pressure generation means (pumps 8 & 14) for generating a recirculation unit pressure using a compressed gas energy (see column 11, line(s) 36-39 “Pressurization is provided for example by the pumping systems described above or the pressurization means comprise means of introducing a neutral gas such as helium or nitrogen.”; see also column 11, line(s) 20-35),
which recirculation unit pressure pressurizes the recirculation line (16) to move drain liquid (concentrate in line 16) from the fine liquid purification device (15) to the raw liquid container (15) (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”; and column 12, line(s) 1-2 “The recirculation pump 14 can be, for example a paddle pump, a piston pump, a centrifugal pump or a gear pump.”) and to pressurize the raw liquid container (13) to move fluid from the raw liquid container (13) to the filtration unit (15) (see column 11, line(s) 64-67 “a tank forming a liquid phase reservoir 13 and a pump called a recirculation pump 14 which enables the liquid phase to be passed into the tangential filtration means 15.”).
The liquid purification unit of Schrive is fully capable of performing the functional limitation(s) “to perform a three-stage liquid filtration cycle and to return drain liquid into the raw liquid container of the purification system prior to completion of the liquid filtration cycle with continuous recirculation while maintaining a high liquid flow velocity so as to control a rate of supplying the liquid into the liquid filtration unit from the liquid recirculation unit while the drain liquid is directly supplied under pressure through the recirculation line to the raw liquid container from the fine liquid purification device while simultaneous stirring of raw liquid and the drain liquid within the raw liquid container” (see column 11, line(s) 64-67 “These means comprise, for example, a tank forming a liquid phase reservoir 13 and a pump called a recirculation pump 14 which enables the liquid phase to be passed into the tangential filtration means 15. The recirculation pump 14 can be, for example a paddle pump, a piston pump, a centrifugal pump or a gear pump. The discharge pressure of this pump must be greater than the pressure drop of the circuit including the filtration means such as the membrane or membranes 20, that is to stay typically of the order of 1 to 10 bars depending on the residual viscosity of the liquid phase. This pump also has the purpose of providing a suitable speed of circulation into the tangential filtration means. The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 11, Schrive teaches the purification system according to claim 9.
The “pressure generation means” of Schrive is fully capable of performing the functional limitation(s) “generate a pressure in the recirculation unit using a compressed gas and liquid mixture energy” (see column 11, line(s) 36-42 “Pressurization is provided for example by the pumping systems described above or the pressurization means comprise means of introducing a neutral gas such as helium or nitrogen. The means of introducing a neutral gas can be a high pressure supply source, constituted by high pressure commercial bottles, or a compressor.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 12, Schrive teaches the purification system according to claim 9.
Schrive further teaches wherein the liquid purification unit is configured to be directly coupled to the raw liquid container (13) of the recirculation line (16) directed from the fine liquid purification device (15) (see Fig. 1, recirculation line 16 directly couples the two claimed structures, the raw liquid container (13) & the fine liquid purification device (15), as such Schrive reads on the claim limitations).
Regarding claim(s) 20, Schrive teaches the purification system according to claim 9.
The “system of valves” of Schrive is fully capable of performing the functional limitation(s) “direct a compressed gas or compressed gas and liquid mixture flow at the first stage of the liquid filtration cycle from an output of the pressure generation means (8) to the raw liquid container (13) included in the recirculation unit” (see column 11, line(s) 20-35 “The supply means comprise for example a reservoir or tank of viscous liquid 1 and a reservoir of third substance 2 for example CO.sub.2, each of these reservoirs is connected by means of a pipe 3, respectively 4, fitted with a flow meter 5, respectively 6, to a pump 7, respectively 8. The two pumps 7 and 8 are preferably dosing pumps coupled so as to keep the proportions of the two fluids constant, even if the total flow rates vary. The type of these pumps may be varied, they can for example be piston pumps, membrane pumps or any other type of pump capable of providing a precise dose of the constituents. In the case where the third substance supplied is in the gaseous state, it can be fed by a compressor (not shown). The supply means can also play the role of other means of pressurization for the whole of the fluids, or the pressurization means for these fluids may also be provided.”; and column 11, line(s) 36-39 “Pressurization is provided for example by the pumping systems described above or the pressurization means comprise means of introducing a neutral gas such as helium or nitrogen.”); and “direct the compressed gas or compressed gas and liquid mixture flow at the third stage of the filtration cycle from the raw liquid container (13) included in the recirculation unit to an input of the pressure generation means (14)” (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 22, Schrive teaches the purification system according to claim 9.
Schrive further teaches wherein the liquid supply line (3 and/or line between 13-14-15) is provided with a liquid circulation means (pumps 7 and/or 14).
Regarding claim(s) 23, Schrive teaches the purification system according to claim 9.
Schrive further teaches wherein the fine liquid purification device (15) comprises a nanofiltration device (see column 14, line(s) 10-11 “The nano-filtration tests were carried out on a membrane manufactured by the CEA from an SCT cylindrical support.”).
Regarding claim(s) 27, Schrive teaches the liquid purification system according to claim 9.
Schrive further teaches wherein the raw liquid unit further comprises at least one prefilter (11) (see column 11, line(s) 55-60 “The installation shown in FIG. 1 additionally comprises pre-treatment means or means of implementing an extra step, consisting of a decantation pot 11 provided for the case where an “anti-solvent” effect occurs that leads to separation of heavy components. These heavy components are then discharged through pipe 12.”).
claim(s) 28, Schrive teaches the purification system according to claim 9.
Schrive further teaches wherein the pure liquid unit further comprises at least one postfilter comprising at least one of sorption materials, a mineralization unit, or an additional liquid preparation unit (21) (see column 12, line(s) 43-44 “These pressure reducing and separation means essentially comprise separator “pots” of the traditional technology 21”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, in further view of US Patent Application Publication No. 20110303660 by Yang et. al.
Regarding claim(s) 2, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive is silent as to where imparting the compressed gas energy further comprises transmitting the compressed gas or compressed gas in a liquid mixture energy at the first stage through, at least a gas and liquid-impermeable partition being a part of the raw liquid container being a part of the recirculation unit included in the liquid purification unit.
However, Yang teaches a raw liquid container transmitting a compressed gas energy (see ¶ [0014] “at least one air bag, the air bag including a deformable bag and an inflatable space; when pressure outside the air bag increasing, the deformable bag shrinking; when pressure outside the air bag decreasing, the deformable bag expanding;”; expansion of the bag transmits a pressure energy on the surrounding liquid) through a gas and liquid-impermeable partition (see Fig. 7, air bag 20; see also ¶ [0015] “where the air bag is positioned in the liquid storing space and the air bag is movable therein.”) in order to maintain a relatively stable pressure within the storage container (see Abstract “This air bag will expand or shrink depending upon the pressure in the liquid storing space.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the through a gas and liquid-impermeable partition of Yang with the method of Schrive, to yield the predictable results of maintaining a stable pressure within the storage container. MPEP 2143.A.
Regarding claim(s) 6, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive is silent as to recovering a system energy from the compressed gas or compressed gas and liquid mixture energy at the third stage of the liquid filtration cycle.
However, Yang teaches a raw liquid container recovering of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle (see ¶ [0033] “As shown in FIGS. 6 and 7, when the water is continuously flowed into the liquid storage space 11, the pressure in the liquid storage space 11 will increase. That is, when the pressure outside the air bag 20 increases, the deformable bag 21 is forced to be shrinking.”; the system pressure is thus recovered by the compression of the gas within the gas and liquid impermeable partition during the third stage (returning drain fluid into the raw water container)) in order to maintain a relatively stable pressure within the storage container (see Abstract “This air bag will expand or shrink depending upon the pressure in the liquid storing space.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the method for recovering a system energy from the compressed gas or compressed gas and liquid mixture energy at the third stage of the liquid filtration cycle of Yang with the method Schrive, to yield the predictable results of maintaining the a stable pressure within the storage container. MPEP 2143.A.
The system of the combination for Schrive and Yang is fully capable of converting a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, or in the alternative, over Schrive, in further view of US Patent Application Publication No. 20050109703 by Newenhizen.
Regarding claim(s) 4, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive further teaches carrying out the second stage of the liquid filtration cycle with continuous recirculation (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”),
while maintaining a high liquid flow velocity so as to control a rate of supplying the liquid into the liquid filtration unit from the liquid recirculation unit while the drain liquid is directly supplied under pressure through a recirculation line (16) to the raw liquid container (13) from the liquid filtration unit (15) (see column 11, line(s) 64-67 “These means comprise, for example, a tank forming a liquid phase reservoir 13 and a pump called a recirculation pump 14 which enables the liquid phase to be passed into the tangential filtration means 15. The recirculation pump 14 can be, for example a paddle pump, a piston pump, a centrifugal pump or a gear pump. The discharge pressure of this pump must be greater than the pressure drop of the circuit including the filtration means such as the membrane or membranes 20, that is to stay typically of the order of 1 to 10 bars depending on the residual viscosity of the liquid phase. This pump also has the purpose of providing a suitable speed of circulation into the tangential filtration means. The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”),
Schrive further teaches simultaneous mixing of the raw liquid, entering the raw liquid container (13) from the raw liquid reservoir (1) (see column 11, line(s) 20-27 “The supply means comprise for example a reservoir or tank of viscous liquid 1 and a reservoir of third substance 2 for example CO.sub.2, each of these reservoirs is connected by means of a pipe 3, respectively 4, fitted with a flow meter 5, respectively 6, to a pump 7, respectively 8. The two pumps 7 and 8 are preferably dosing pumps coupled so as to keep the proportions of the two fluids constant, even if the total flow rates vary.”), with the drain liquid, being recirculated through the recirculation line (16) (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”).
Schrive is silent as to stirring.
However, it would have been obvious to try to stir the raw liquid and the drain liquid, since stirring the liquids together is a well know and obvious solution to the mixing problem. MPEP 2143.E.
In the alternative, while Schrive is considered to make obvious the limitations of stirring; Newenhizen teaches a method for purifying the liquid (see Title) comprising mixing a raw liquid (see ¶ [0023] “As illustrated in FIG. 1, raw inlet water enters in the line 14 and is fed through a check valve 28. The water then enters the flow-through tank 12”) and a recirculated flow (see ¶ [0024] “The treated water 18 is then fed back to the tank 12 via a line 40… and is returned to the top 22 of the tank via a line 42.”) in a container (see Fig. 1, tank 12). Newenhizen further teaches where the flows are simultaneously stirred (see ¶ [0024] “a mixer 44 may also be positioned in the tank 12 to mix the water 18… the mixer 44 may be powered or static, or cause agitation of the tank 12 or the contents, or other known mixing system.”) in order to control the level of treatment of the fluid (see ¶ [0031] “An advantage of the present flow-through tank 12 is that it allows the level of water treatment to be set to different desired levels, regardless of the level of the TDS encountered in a raw water supply.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of “simultaneous stirring of the raw liquid and the drain liquid” of the method of Schrive by applying a particular known technique of using a mixer to stir incoming fluids in a container as taught by Newenhizen, to a known device (method, or product) that was ready for improvement, the method of Schrive, in order to obtain the predictable result of enhancing the mixing of the incoming flows of the raw feed and the recirculated concentrate in the raw liquid container (13) of method of Schrive. MPEP 2143.I.D.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine raw liquid container (13) of Schrive with a stirring mixer 44 as taught by Newenhizen, to yield the predictable results of enhancing the mixing of the incoming flows of the raw feed and the recirculated concentrate in the raw liquid container (13) of method of Schrive. MPEP 2143.A.
Claim(s) 7 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, in further view of US Patent No. 6162361 to Adiga.
Regarding claim(s) 7, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive is silent as to reverse washing a fine liquid purification device at the third stage of the liquid filtration cycle.
However, Adiga teaches reverse washing a fine liquid purification device at the third stage of the liquid filtration cycle (see column 4, line(s) 61-67 “Ultrafilter (25) is periodically flushed clean by way of backwash inlet (26). The backwash from the ultrafilter (25) is transferred by way of outlet (27) to the evaporator (20) or evaporation (10) for further drying and conventional disposal. However, for water having less tendency to foul from biological or chemical foulants the ultrafiltration stage may be eliminated.”) in order to reduce the tendency for the membrane to foul.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine step of washing the fine liquid purification device of Adiga with the method of Schrive, to yield the predictable results of reducing the fouling of the membrane. MPEP 2143.A.
Further, while, Schrive teaches a “base” method, a method of purifying, upon which the claimed invention can be seen as an “improvement”; Adiga teaches a “comparable” method, a method of operating a plating waste water treatment and metals recovery system (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, back flushing to membrane to increase the longevity of the membrane and reduce fouling.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, reverse washing the fine liquid purification device, as taught by Adiga in the same way to the method of Schrive to yield the predictable result of increasing the longevity of the membrane and reducing fouling. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding claim(s) 29, Schrive teaches the liquid purification system according to claim 9.
Schrive is silent as to wherein the pure liquid unit further comprises a backwashing unit of the fine liquid purification device.
However, Adiga teaches an inverse washing unit of a fine liquid purification device (see column 4, line(s) 61-67 “Ultrafilter (25) is periodically flushed clean by way of backwash inlet (26). The backwash from the ultrafilter (25) is transferred by way of outlet (27) to the evaporator (20) or evaporation (10) for further drying and conventional disposal. However, for water having less tendency to foul from biological or chemical foulants the ultrafiltration stage may be eliminated.”) in order to reduce the tendency for the membrane to foul.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine inverse washing unit of Adiga with the system of Schrive, to yield the predictable results of reducing the fouling of the membrane. MPEP 2143.A.
Further, Schrive teaches a “base” apparatus, the liquid purification system, upon which the claimed invention can be seen as an “improvement;”; Adiga teaches a “comparable” apparatus, a plating waste water treatment and metals recovery system (see Title), that is not the same as the base device; but which has been improved in the same way as the claimed invention, back flushing to membrane to increase the longevity of the membrane and reduce fouling.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, reverse washing the fine liquid purification device, as taught by Adiga in the same way to the method of Schrive and to yield the predictable result of increasing the longevity of the membrane and reducing fouling. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, in further view of WO-2012112045-A3 by Koens.
Regarding claim(s) 8, Schrive teaches the method for purifying the liquid according to claim 1.
Schrive is silent as to further preforming a mineralization process.
However, Koens teaches a method of purifying water (see Title) comprising preforming a mineralization process in order to make the water drinkable after purification (see Abstract “After water has been subjected to the first six of the above processes, it has become too pure to drink. As a result, mineralization of the water is needed to make it drinkable.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the mineralization process of Koens with the method of claim 1, to yield the predictable results of adjusting the mineral concentration of dissolved mineral in the treated water in order to ensure that the water is drinkable when treating water via the method of Schrive. MPEP 2143.A.
Claim(s) 10, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive.
Regarding claim(s) 10, Schrive teaches the purification system according to claim 9.
Schrive discloses the claimed invention except for where the liquid purification unit includes at least two recirculation units.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of recirculation units is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one recirculation unit. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide at least two recirculation units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 21, Schrive teaches the purification system according to claim 10.
Schrive is silent as to where the system of valves is configured to direct a compressed gas or compressed gas and liquid mixture flow from the raw liquid container being a part of one recirculation unit to the raw liquid container being a part of another recirculation unit.
However, the claimed configuration is merely placing two duplication recirculation units in a parallel arrangement.
Therefore, a person having ordinary skill in the art would have found it obvious to try and connect the raw liquid container of one recirculation unit to the duplicate recirculation unit to achieve the predictable result of doubling the amount of raw water that can be treated.
Regarding claim(s) 24, Schrive teaches the purification system according to claim 9.
Schrive is silent as to wherein the recirculation line included in the liquid recirculation unit further comprises at least one filtration device.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of filtration devices (15) is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one recirculation unit. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide a second filtration device (15) on the recirculation line (16), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Claim(s) 13, 16, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, in further view of US Patent Application Publication No. 20070151925 by De los Reyes et. al. (“Reyes”).
Regarding claim(s) 13, Schrive teaches the purification system according to claim 9.
Schrive is silent as to where the raw liquid container is configured to remove the drain liquid from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle, and is further configured to convert a system energy into the compressed gas or compressed gas or liquid mixture energy at the third stage of the cycle.
However, Reyes teaches where the raw liquid container is configured to remove the drain water from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle (see ¶ [0091] “In operation, the two tanks 322, 323 are maintained at the desired feed and retentate pressures by means of the pressure regulators 325 and 326. The following steps are used with the pressurized feed tank 322 and retentate tank 323 to operate the filtration process:”; see also ¶ [0092] “1. the permeation process is started by setting the feed pressure and the retentate pressure to initial values with pressure regulators 325 and 326, respectively, thereby obtaining an initial TCP, and a suitably low specific feed rate, F;”); and is further configured to convert a system energy into the compressed gas or compressed gas or liquid mixture energy at the third stage of the cycle (see Fig. 3, compressed gas source 327; see ¶ [0090] “The system 300 further includes pressure regulators 325 and 326, connected to a compressed gas source 327.”) in order to run the system without pumps (see ¶ [0091] “is noted that the SPF system embodiment of FIG. 3 does not include any pumps.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the system where the raw liquid container is configured to remove the drain water from the raw liquid container using the compressed gas or compressed gas and liquid mixture energy at the third stage of the cycle, and is further configured to convert a system energy into the compressed gas or compressed gas or liquid mixture energy at the third stage of the cycle of Reyes with the system of Schrive, to yield the predictable results of allowing the processing of the liquid without the need for pumps. MPEP 2143.A.
Regarding claim(s) 16, the combination of Schrive and Reyes teaches the purification system according to claim 13.
Schrive further teaches wherein the raw liquid container comprises a liquid-impermeable partition which allows the compressed gas to pass through and/or is provided with a compressed gas supply opening and/or valve (see column 13, line(s) 32-38 “In order to bring the input/output material balance into equilibrium, the feed pumps 7, 8 are servo-operated to the sum of the output flow rates, either directly through the flow meters 27, 28 or by a constant level in the charge pot 13 (only in the case where one is operating by pressurizing the liquid phase with a gas), or at constant pressure in the recirculation loop when it is entirely full of liquid phase.”; the constant level charge pot 13 has a gas supply opening within the scope of the claimed invention).
Regarding claim(s) 18, the combination of Schrive and Reyes teaches the liquid purification system according to claim 13.
Schrive further teaches wherein the raw liquid container (13) is configured to provide a flow-through movement of the liquid (see column 12, line(s) 10-15 “The circulation means also preferably include a recirculation loop 16, fitted, for example, with a valve 17 and a flow meter 18. This recirculation loop allows part of the retained material to be circulated within a closed circuit from the liquid phase reservoir to the filtration means until the desired concentration factor has been obtained.”).
Regarding claim(s) 19, the combination of Schrive and Reyes teaches the purification system according to claim 13.
Schrive further teaches wherein the raw liquid container (13) further comprises an adjustable restrictor (see column 13, line(s) 32-38 “In order to bring the input/output material balance into equilibrium, the feed pumps 7, 8 are servo-operated to the sum of the output flow rates, either directly through the flow meters 27, 28 or by a constant level in the charge pot 13 (only in the case where one is operating by pressurizing the liquid phase with a gas), or at constant pressure in the recirculation loop when it is entirely full of liquid phase.”; because the constant level charge pot 13 controls the mass flow rates of the apparatus then it reads on having an adjustable restrictor as claimed).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schrive and Reyes, in further view of US Patent Application Publication No. 20110303660 by Yang et. al.
Regarding claim(s) 14, the combination of Schrive and Reyes teaches the purification system according to claim 13.
The combination of Schrive and Reyes is silent as to where the raw liquid container comprises a gas ‍and liquid ‍impermeable partition disposed such that the compressed gas or compressed gas and liquid mixture energy is transmitted to the system through the gas ‍and liquid ‍impermeable partition, and through which further conversion of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle.
However, Yang teaches a raw liquid container transmitting a compressed gas energy (see ¶ [0014] “at least one air bag, the air bag including a deformable bag and an inflatable space; when pressure outside the air bag increasing, the deformable bag shrinking; when pressure outside the air bag decreasing, the deformable bag expanding;”; expansion of the bag transmits a pressure energy on the surrounding liquid) through a gas and liquid-impermeable partition (see Fig. 7, air bag 20; see also ¶ [0015] “where the air bag is positioned in the liquid storing space and the air bag is movable therein.”), and through which further conversion of a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle (see ¶ [0033] “As shown in FIGS. 6 and 7, when the water is continuously flowed into the liquid storage space 11, the pressure in the liquid storage space 11 will increase. That is, when the pressure outside the air bag 20 increases, the deformable bag 21 is forced to be shrinking.”; the system pressure is thus recovered by the compression of the gas within the gas and liquid impermeable partition during the third stage (returning drain fluid into the raw water container)) in order to maintain a relatively stable pressure within the storage container (see Abstract “This air bag will expand or shrink depending upon the pressure in the liquid storing space.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the through a gas and liquid-impermeable partition of Yang with the system of the combination of Schrive and Reyes, to yield the predictable results of maintaining the stable pressure within the storage container. MPEP 2143.A.
The system of the combination for Schrive/Reyes/Yang is fully capable of converting a system energy into the compressed gas or compressed gas and liquid mixture energy occurs during the third stage of the filtration cycle. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 15, the combination of Schrive/Reyes/Yang teaches the purification system according to claim 14.
The combination of Schrive/Reyes/Yang, as applied to claim 14 above, is silent as to where the gas ‍and liquid-impermeable partition comprises an elastic diaphragm.
However, Yang teaches that the use of the gas ‍and liquid-impermeable partition comprises an elastic diaphragm is a known and traditional option in the art of water tank storage (see Fig. 3, partition 972; see also ¶ [0009] “[1] the loose problem or water leaking problem will happen at the welding portion. As illustrated in FIG. 3, the securing portion 972A of the membrane 972 is secured on the inner casing 971D by the locking ring 971E tightly.”). It is noted that while Yang prefers a different embodiment of the partition, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. MPEP 2123.I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123.II.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide an elastic diaphragm as taught by Yang, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schrive and Reyes, in further view of US Patent No. 5266203 to Mukhopadhyay et. al.
Regarding claim(s) 17, the combination of Schrive and Reyes teaches the purification system according to claim 16.
The combination of Schrive and Reyes silent as to where the compressed gas arriving at the raw liquid container from the pressure generation means through the liquid-impermeable and gas-permeable partition and/or the opening and/or valve in the partition is an anticipant or a coagulant.
However, Mukhopadhyay teaches where the compressed gas is an antiscalant or a coagulant in order to form membrane rejectable compounds (see column 3, line(s) 58-64 “As seen in the process flow diagram shown in FIG. 1, the process basically involves pretreating a process or feed stream containing cyanide, heavy and precious metal values with carbon dioxide (CO.sub.2) to adjust the pH to a range of about 8.0 to 10.0, next mixing the feed stream with a soluble metal compound to form membrane rejectable cyanide compounds”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the Carbon Dioxide of Mukhopadhyay, for another, the compressed gas arriving at the raw liquid container from the pressure generation means through the liquid-impermeable and gas-permeable partition and/or the opening and/or valve in the partition is an antiscalant or a coagulant as taught by the combination for Schrive and Reyes, to yield the predictable results of forming membrane rejectable compounds. MPEP 2143.I.B.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrive, in further view of US Patent No. 5266203 to Mukhopadhyay et. al.
Regarding claim(s) 25, Schrive teaches the purification system according to claim 9.
Schrive is silent as to where the raw liquid unit further comprises: an anti-scalant dosing unit configured to provide dosage of a certain amount of the antiscalant at the first stage of the liquid filtration cycle and maintenance; the anti-scalant received from the raw water unit at the first stage of the cycle within the liquid purification unit to provide increase in the anti-scalant concentration in a liquid present in the recirculation unit along with growth of an impurity concentration in the liquid present in the recirculation unit throughout the second stage of the liquid filtration cycle.
However, Mukhopadhyay teaches an anti-scalant dosing unit (see Fig. 2, item 38) configured to provide dosage of a certain amount of the antiscalant at the first stage of the liquid filtration cycle and maintenance (see column 5, line(s) 10-14 “It may be appropriate to add at 36 other antiscalant and/or dispersant compositions from source 38 through check valve 40 depending on the composition of the materials in the feed stream 12 to facilitate the separation process and to minimize fouling of the membrane.”);
the anti-scalant received from the raw water unit at the first stage of the cycle within the liquid purification unit to provide increase in the anti-scalant concentration in a liquid present in the recirculation unit along with growth of an impurity concentration in the liquid present in the recirculation unit throughout the second stage of the liquid filtration cycle (see column 5, line(s) 15-18 “Antiscalants operated by modifying the crystal structure of the foulants, such as for example calcium carbonate, which when precipitated are friable and soft and amendable to flushing and cleaning”) in order to prevent the precipitation of contaminants, facilitate the separation process and minimize fouling of the membrane.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the anti-scalant dosing unit of Mukhopadhyay with the system of Hayes, to yield the predictable results of preventing the precipitation of contaminants, facilitating the separation process, and minimizing fouling of the membrane. MPEP 2143.A.
Regarding claim(s) 26, Schrive teaches the purification system according to claim 9.
Schrive silent as to where the raw liquid unit further comprises a unit configured to dose auxiliary substances for purification.
However, Mukhopadhyay teaches where the raw liquid unit further comprises a unit (see Fig. 2, item 38) configured to dose auxiliary substances for purification (see column 5, line(s) 10-18 “It may be appropriate to add at 36 other antiscalant and/or dispersant compositions from source 38 through check valve 40 depending on the composition of the materials in the feed stream 12 to facilitate the separation process and to minimize fouling of the membrane. Anti-scalants operated by modifying the crystal structure of the foulants, such as for example calcium carbonate, which when precipitated are friable and soft and amendable to flushing and cleaning”) in order to prevent the precipitation of contaminants, facilitate the separation process and minimize fouling of the membrane.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine unit configure to dose auxiliary substances for purification of Mukhopadhyay with the system of Hayes, to yield the predictable results of preventing the precipitation of contaminants, facilitating the separation process and minimizing fouling of the membrane. MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth for claims 1, 2, & 9.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102/103 and 103 previously set forth.
New rejections under 35 U.S.C. § 112(b), 112(a), and 103 are presented.
Response to Arguments
Applicant’s arguments filed 10/14/2021 see pages 9-10, with respect to the interpretation under 35 USC § 112(f) or the terms: a “mineralization process”, “an anti-scalant dosing unit, “anti-scalant”, “a unit configured to dose auxiliary substances for purification”, and “backwashing unit” and the rejections of said terms under 35 USC § 112(b) for indefiniteness, because the terms are well known in the art’; have been fully considered, but they are not persuasive.
Applicant has filed to present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner explained previously in the office action mailed on 4/14/2021 in the Response To Arguments that: “[A] bare statement that known techniques or methods can be used does not disclose structure” in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention “may be controlled by known differential pressure, valving and control equipment” was not a disclosure of any structure corresponding to the claimed “control means for operating [a] valving” and the claim was held indefinite). See MPEP § 2181.II.A.¶2.
Applicant has failed to either “(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)); or “a) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts (b) Stated on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181;” (see Non-final office action mailed on 4/01/2019 at pages 14-15; Non-final action mailed on 1/07/2020 at pages 18-19; and Final action mailed on 4/14/2021 at pages 20-21; emphasis added)
As such, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed structure for performing the functional limitation of inverse washing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant’s evidence provided on October 1, 2020 fails present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s evidence fails to establish that the terms had well known and established meanings in the art at the time the application was filed. The applicant’s evidence appears to be admit that addition of the claim limitations “mineralization process”, “an anti-sealant dosing unit”, “anti-sealant”, “a unit configured to dose auxiliary substances for purification”, and “backwashing unit” would have been obvious to a person having ordinary skill in the art at the time the application was filed.
Applicant’s arguments with respect to claim(s) 1 & 9, see pages 10-11 filed 10/14/2021, with respect to the rejection(s) of claim(s) 1 & 9 under 102/103 and 103 in view of Hayes, have been considered, but are moot; because the new ground of rejection does not rely on Hayes as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773